Citation Nr: 1025082	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  04-21 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for calluses 
and clavus on the soles of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1968 to December 
1971.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania which continued the 10 percent rating for service-
connected calluses and clavus of the feet, and denied service 
connection for residuals of removal of the left testicle.  A 
subsequent, September 2007 Board decision denied service 
connection for residuals of removal of the left testicle.

In his May 2004 substantive appeal, the Veteran requested a Board 
hearing; however, in a March 2006 written statement the Veteran 
withdrew his request for hearing and requested that his claims be 
forwarded to the Board. 

This appeal was previously before the Board in September 2007, 
August 2008 and May 2009.  The Board remanded the claim in part 
so that the Veteran could be scheduled for VA examinations, 
additional records could be obtained, and Social Security 
Administration records could be obtained.  The case has been 
returned to the Board for further appellate consideration

The issues of entitlement to total disability due to 
individual unemployability (TDIU), and entitlement to 
reopen a claim for service connection for residuals of 
removal of the right testicle have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.
2.  Calluses and clavus of the feet are manifested by pain on 
palpation, and limit the amount of time the Veteran can stand and 
walk due to pain; but the calluses and clavus do not cover more 
than five percent of his feet, are smaller than six square 
inches, do not result in an abnormal gait, and are stable.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for 
calluses and clavus of the feet have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7804, 7805, 7806, 7819 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his increased rating claim in March 
2001.  Thereafter, he was notified of the provisions of the VCAA 
by the RO in correspondence dated in November 2001, and by the 
AMC in correspondence dated in September 2007, September 2008, 
and July 2009.  The letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claim, identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  Thereafter, 
the claim was reviewed and a supplemental statement of the case 
(SSOC) was issued in January 2010.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in the September 2007, 
September 2008, and July 2009 letters.  The notice requirements 
pertinent to the issues on appeal have been met and all 
identified and authorized records relevant to these matters have 
been requested or obtained.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claim 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  The Veteran's service 
treatment records, Social Security Administration records, and VA 
treatment records were obtained and associated with his claims 
file.  He was also afforded VA medical examinations in November 
2001, December 2004, April 2008 and November 2008 to assess the 
current nature of his claimed disability.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Laws and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

It is the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009).  Consideration of 
factors wholly outside the rating criteria constitutes error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  
Evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses are prohibited.  38 C.F.R. § 4.14 (2009).

When there is a question as to which of two evaluations to apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2009).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, and 
demonstrated symptomatology.  Any change in diagnostic code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran was initially service connected for calluses and 
clavus of the feet in a December 1971 rating decision.  At that 
time his calluses and clavus of the feet were rated as analogous 
to benign skin neoplasms under Diagnostic Code 7819.  See 38 
C.F.R. § 4.118 (2008) (providing that when an unlisted condition 
is encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous). 

7819
New growths, benign, skin.

Rate as scars, disfigurement, etc.
Unless otherwise provided, rate codes 7807 through 7819 as for 
eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.
38 C.F.R. § 4.118, Diagnostic Code 7819 (prior to August 30, 
2002)

780
6
Eczema:
Ratin
g

With ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or 
exceptionally repugnant
50

With exudation or itching constant, extensive lesions, 
or marked disfigurement
30

With exfoliation, exudation or itching, if involving 
an exposed surface or extensive area
10

With slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area
0
38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to August 30, 
2002)

7819
Benign skin neoplasms:


Rate as disfigurement of the head, face, or neck (DC 
7800), or impairment of function.

38 C.F.R. § 4.118, Diagnostic Code 7819 (2009) (effective August 
30, 2002)


7801
Burn scar(s) or scar(s) due to other causes, 
not of the head, face, or neck, that are deep 
and nonlinear: 
Rating
 
Area or areas of 144 square inches (929 sq. cm.) or 
greater
40
 
Area or areas of at least 72 square inches (465 sq. 
cm.) but less than 144 square inches (929 sq. cm.)
30
 
Area or areas of at least 12 square inches (77 sq. 
cm.) but less than 72 square inches (465 sq. cm.)
20
 
Area or areas of at least 6 square inches (39 sq. 
cm.) but less than 12 square inches (77 sq. cm.)
10
Note (1): A deep scar is one associated with underlying soft 
tissue damage. 
Note (2): If multiple qualifying scars are present, or if a 
single qualifying scar affects more than one extremity, or a 
single qualifying scar affects one or more extremities and either 
the anterior portion or posterior portion of the trunk, or both, 
or a single qualifying scar affects both the anterior portion and 
the posterior portion of the trunk, assign a separate evaluation 
for each affected extremity based on the total area of the 
qualifying scars that affect that extremity, assign a separate 
evaluation based on the total area of the qualifying scars that 
affect the anterior portion of the trunk, and assign a separate 
evaluation based on the total area of the qualifying scars that 
affect the posterior portion of the trunk. The midaxillary line 
on each side separates the anterior and posterior portions of the 
trunk. Combine the separate evaluations under § 4.25. Qualifying 
scars are scars that are nonlinear, deep, and are not located on 
the head, face, or neck. 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2009)

780
2
Burn scar(s) or scar(s) due to other causes, not 
of the head, face, or neck, that are superficial 
and nonlinear:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) or 
greater
10
 
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.
 
Note (2): If multiple qualifying scars are present, or if 
a single qualifying scar affects more than one extremity, 
or a single qualifying scar affects one or more extremities 
and either the anterior portion or posterior portion of the 
trunk, or both, or a single qualifying scar affects both 
the anterior portion and the posterior portion of the 
trunk, assign a separate evaluation for each affected 
extremity based on the total area of the qualifying scars 
that affect that extremity, assign a separate evaluation 
based on the total area of the qualifying scars that affect 
the anterior portion of the trunk, and assign a separate 
evaluation based on the total area of the qualifying scars 
that affect the posterior portion of the trunk. The 
midaxillary line on each side separates the anterior and 
posterior portions of the trunk. Combine the separate 
evaluations under § 4.25. Qualifying scars are scars that 
are nonlinear, superficial, and are not located on the 
head, face, or neck. 
38 C.F.R. § 4.118, Diagnostic Code 7802 (2009)

7804
Scar(s), unstable or painful:
Rating
 
Five or more scars that are unstable or painful
30
 
Three or four scars that are unstable or painful
20
 
One or two scars that are unstable or painful
10
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar. 
 
 
Note (2): If one or more scars are both unstable 
and painful, add 10 percent to the evaluation that 
is based on the total number of unstable or painful 
scars. 

 
Note (3): Scars evaluated under diagnostic codes 
7800, 7801, 7802, or 7805 may also receive an 
evaluation under this diagnostic code, when 
applicable. 

38 C.F.R. § 4.118, Diagnostic Code 7804 (2009) 

780
5
Scars, other (including linear scars) and other 
effects of scars evaluated under diagnostic codes 
7800, 7801, 7802, and 7804:
 
Evaluate any disabling effect(s) not considered in a rating 
provided under diagnostic codes 7800-04 under an appropriate 
diagnostic code.
38 C.F.R. § 4.118, Diagnostic Code 7805 (2009)

5284
Foot injuries, other:

Severe
30

Moderately severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5276 92009)


Factual Background and Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In a statement received in September 2001, private podiatrist, 
D.E.S, D.P.M., reported that the Veteran suffered from bunions 
deformities, contracted lesser toes and very painful corns and 
calluses, especially on his left foot.  He also had a very deep 
porokeratoma on his left foot.  The podiatrist opined that a 
bunionectomy and correction of the contracted lesser toes would 
reduce some of the pressure that forms on his calluses and 
suggested that inserts should be worn to better take pressure off 
the Veteran's foot. 

In November 2001, the Veteran was afforded a VA feet examination, 
and the examiner did note the private podiatrist's September 2001 
statement.  On examination, the Veteran walked slowly, as if his 
feet were painful.  The examiner noted bunions, dystrophic 
toenails, and two plantar warts on his left foot, and one on the 
sole of his right foot.  The examiner noted that there were no 
calluses.  He also noted that he did "not have the slightest 
idea of what a clavus or porokeratoma" were, but that "if [he] 
saw any calluses or clavi, they would have no relationship to any 
of the other feet disorders."  The Veteran was diagnosed with 
plantar warts of both feet.

In an October 2003 statement, S.F.Q., D.P.M., reported having 
treated the Veteran since 1997 for severe and painful Tylomas.  
It was noted that the Veteran had had excisions of plantar 
lesions at the submetarsal 2 of the left foot and the submetarsal 
1 and 5 of the right foot.  The physician noted that ambulation 
increased the frequency of the intractable plantar keratosis-to 
the point that if the Veteran was not seen monthly, the lesions 
became unbearable.  The Veteran was able to ambulate with a cane 
to reduce pressure on the plantar lesions.  The physician noted 
that the Veteran would eventually need surgical intervention.  

SSA records and private treatment records contained in the claims 
file show that the Veteran has chronic neuropathic pain in his 
left hip, groin, and leg and needs the use of a cane because of 
this neurologic disability.

In December 2004, the Veteran was afforded a VA feet examination; 
the claims file was not available; however, the Veteran brought 
some SSA records with him.  The Veteran noted he stopped working 
in 1995 due to left groin pain, resulting from nerve entrapment 
following hernia surgery, which limited his walking to only about 
one block because of the pain.  He also reported pain down the 
left leg and numbness of the feet.  He used a cane in his right 
hand at the examination, but his gait was noted to be normal.  

In September 2007, the Board remanded the claim, in part, so that 
the Veteran could be afforded a VA examination in accordance with 
the pertinent rating criteria for evaluation of the condition.  

The Veteran was afforded a VA skin examination in April 2008; the 
claims file was available and reviewed in conjunction with the 
examination.  His predominant complaint was pain, which worsened 
over time from walking.  Treatment has been the trimming of 
calluses every month or so and the use of mole skin.  Percentage 
of exposed areas is less than five percent, and percentage of 
entire body affected is less than five percent.  There was no 
scarring or disfigurement.  

Examination revealed dime sized calluses at the base of the 
metatarsal and phalangeal heads on the soles of both feet.  The 
left foot the calluses were at the base of the second and fifth 
toes, and on the right foot at the base of the fifth toe.  The 
calluses were exquisitely painful to touch.  The diagnosis was 
painful calluses of both feet.  The examiner noted that the 
Veteran could not continue his work as a laborer secondary to his 
feet because he could not stand for more than five to ten minutes 
and could only ambulate with a walker.  His activities of daily 
living were also impacted by his limited ambulation. 

In August 2008, the Board remanded the claim, in part so that SSA 
records could be obtained and the Veteran could be afforded 
another VA examination.

A SSA initial evaluation from June 1995 noted the Veteran had a 
history of bilateral foot surgery without complications.  Records 
of this reported surgery were not contained in the SSA records.

The SSA disability decision from July 1998 noted that the Veteran 
testified that he was in constant pain, and could not sit, stand 
or walk for more than 15 to 20 minutes at a time and he could not 
lift more than five to ten pounds (this statement was in regards 
to his neurological groin pain).  He also reported he had 
consistently used a cane since May 1995 when he stopped working.  
The SSA Administrative Law Judge noted that though he testified 
he could not walk or stand without a cane, his treating physician 
noted in 1997 that the Veteran only used the cane from time to 
time, he had a normal gait, was able to heel and tow walk without 
difficulty and could do three consecutive squats without 
symptoms.  

In November 2008, the Veteran was afforded a VA feet examination; 
the claims file was available and reviewed in conjunction with 
the examination.  The Veteran brought operative reports to the VA 
examination.  The Veteran stated he stopped working ten years 
prior due to his left femoral nerve entrapment.  He complained of 
constant pain in both feet, especially over the calluses on each 
foot.  The pain increased with standing.  He reported numbness 
and tingling of both feet.  He had corrective shoe inserts in 
both shoes and used them all the time with some modest decrease 
in pain.  The Veteran also reported a history of heavy alcohol 
use.  

On physical examination the Veteran used a quad cane for balance, 
and did not actually bear any weight on the cane.  The examiner 
noted that the balance problems stemmed from the peripheral 
neuropathy.  The Veteran had a 1 3/4 inch long scar on the dorsum 
of the right foot over the second metatarsal.  This is a scar 
from surgery done in September 2006 for the excision of bone 
spurs on toes one and two on the right foot.  The Veteran was 
noted to have obvious hallux valgus and diffuse hyperpigmentation 
and scaling of the skin on both feet consistent with chronic 
dermatophyte infection.  There was dermatophytosis of multiple 
toenails.  There was a ? inch callus on the right plantar surface 

THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for calluses 
and clavus on the soles of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1968 to December 
1971.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania which continued the 10 percent rating for service-
connected calluses and clavus of the feet, and denied service 
connection for residuals of removal of the left testicle.  A 
subsequent, September 2007 Board decision denied service 
connection for residuals of removal of the left testicle.

In his May 2004 substantive appeal, the Veteran requested a Board 
hearing; however, in a March 2006 written statement the Veteran 
withdrew his request for hearing and requested that his claims be 
forwarded to the Board. 

This appeal was previously before the Board in September 2007, 
August 2008 and May 2009.  The Board remanded the claim in part 
so that the Veteran could be scheduled for VA examinations, 
additional records could be obtained, and Social Security 
Administration records could be obtained.  The case has been 
returned to the Board for further appellate consideration

The issues of entitlement to total disability due to 
individual unemployability (TDIU), and entitlement to 
reopen a claim for service connection for residuals of 
removal of the right testicle have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.
2.  Calluses and clavus of the feet are manifested by pain on 
palpation, and limit the amount of time the Veteran can stand and 
walk due to pain; but the calluses and clavus do not cover more 
than five percent of his feet, are smaller than six square 
inches, do not result in an abnormal gait, and are stable.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for 
calluses and clavus of the feet have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7804, 7805, 7806, 7819 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his increased rating claim in March 
2001.  Thereafter, he was notified of the provisions of the VCAA 
by the RO in correspondence dated in November 2001, and by the 
AMC in correspondence dated in September 2007, September 2008, 
and July 2009.  The letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claim, identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  Thereafter, 
the claim was reviewed and a supplemental statement of the case 
(SSOC) was issued in January 2010.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in the September 2007, 
September 2008, and July 2009 letters.  The notice requirements 
pertinent to the issues on appeal have been met and all 
identified and authorized records relevant to these matters have 
been requested or obtained.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claim 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  The Veteran's service 
treatment records, Social Security Administration records, and VA 
treatment records were obtained and associated with his claims 
file.  He was also afforded VA medical examinations in November 
2001, December 2004, April 2008 and November 2008 to assess the 
current nature of his claimed disability.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Laws and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

It is the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009).  Consideration of 
factors wholly outside the rating criteria constitutes error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  
Evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses are prohibited.  38 C.F.R. § 4.14 (2009).

When there is a question as to which of two evaluations to apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2009).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, and 
demonstrated symptomatology.  Any change in diagnostic code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran was initially service connected for calluses and 
clavus of the feet in a December 1971 rating decision.  At that 
time his calluses and clavus of the feet were rated as analogous 
to benign skin neoplasms under Diagnostic Code 7819.  See 38 
C.F.R. § 4.118 (2008) (providing that when an unlisted condition 
is encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous). 

7819
New growths, benign, skin.

Rate as scars, disfigurement, etc.
Unless otherwise provided, rate codes 7807 through 7819 as for 
eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.
38 C.F.R. § 4.118, Diagnostic Code 7819 (prior to August 30, 
2002)

780
6
Eczema:
Ratin
g

With ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or 
exceptionally repugnant
50

With exudation or itching constant, extensive lesions, 
or marked disfigurement
30

With exfoliation, exudation or itching, if involving 
an exposed surface or extensive area
10

With slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area
0
38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to August 30, 
2002)

7819
Benign skin neoplasms:


Rate as disfigurement of the head, face, or neck (DC 
7800), or impairment of function.

38 C.F.R. § 4.118, Diagnostic Code 7819 (2009) (effective August 
30, 2002)


7801
Burn scar(s) or scar(s) due to other causes, 
not of the head, face, or neck, that are deep 
and nonlinear: 
Rating
 
Area or areas of 144 square inches (929 sq. cm.) or 
greater
40
 
Area or areas of at least 72 square inches (465 sq. 
cm.) but less than 144 square inches (929 sq. cm.)
30
 
Area or areas of at least 12 square inches (77 sq. 
cm.) but less than 72 square inches (465 sq. cm.)
20
 
Area or areas of at least 6 square inches (39 sq. 
cm.) but less than 12 square inches (77 sq. cm.)
10
Note (1): A deep scar is one associated with underlying soft 
tissue damage. 
Note (2): If multiple qualifying scars are present, or if a 
single qualifying scar affects more than one extremity, or a 
single qualifying scar affects one or more extremities and either 
the anterior portion or posterior portion of the trunk, or both, 
or a single qualifying scar affects both the anterior portion and 
the posterior portion of the trunk, assign a separate evaluation 
for each affected extremity based on the total area of the 
qualifying scars that affect that extremity, assign a separate 
evaluation based on the total area of the qualifying scars that 
affect the anterior portion of the trunk, and assign a separate 
evaluation based on the total area of the qualifying scars that 
affect the posterior portion of the trunk. The midaxillary line 
on each side separates the anterior and posterior portions of the 
trunk. Combine the separate evaluations under § 4.25. Qualifying 
scars are scars that are nonlinear, deep, and are not located on 
the head, face, or neck. 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2009)

780
2
Burn scar(s) or scar(s) due to other causes, not 
of the head, face, or neck, that are superficial 
and nonlinear:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) or 
greater
10
 
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.
 
Note (2): If multiple qualifying scars are present, or if 
a single qualifying scar affects more than one extremity, 
or a single qualifying scar affects one or more extremities 
and either the anterior portion or posterior portion of the 
trunk, or both, or a single qualifying scar affects both 
the anterior portion and the posterior portion of the 
trunk, assign a separate evaluation for each affected 
extremity based on the total area of the qualifying scars 
that affect that extremity, assign a separate evaluation 
based on the total area of the qualifying scars that affect 
the anterior portion of the trunk, and assign a separate 
evaluation based on the total area of the qualifying scars 
that affect the posterior portion of the trunk. The 
midaxillary line on each side separates the anterior and 
posterior portions of the trunk. Combine the separate 
evaluations under § 4.25. Qualifying scars are scars that 
are nonlinear, superficial, and are not located on the 
head, face, or neck. 
38 C.F.R. § 4.118, Diagnostic Code 7802 (2009)

7804
Scar(s), unstable or painful:
Rating
 
Five or more scars that are unstable or painful
30
 
Three or four scars that are unstable or painful
20
 
One or two scars that are unstable or painful
10
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar. 
 
 
Note (2): If one or more scars are both unstable 
and painful, add 10 percent to the evaluation that 
is based on the total number of unstable or painful 
scars. 

 
Note (3): Scars evaluated under diagnostic codes 
7800, 7801, 7802, or 7805 may also receive an 
evaluation under this diagnostic code, when 
applicable. 

38 C.F.R. § 4.118, Diagnostic Code 7804 (2009) 

780
5
Scars, other (including linear scars) and other 
effects of scars evaluated under diagnostic codes 
7800, 7801, 7802, and 7804:
 
Evaluate any disabling effect(s) not considered in a rating 
provided under diagnostic codes 7800-04 under an appropriate 
diagnostic code.
38 C.F.R. § 4.118, Diagnostic Code 7805 (2009)

5284
Foot injuries, other:

Severe
30

Moderately severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5276 92009)


Factual Background and Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In a statement received in September 2001, private podiatrist, 
D.E.S, D.P.M., reported that the Veteran suffered from bunions 
deformities, contracted lesser toes and very painful corns and 
calluses, especially on his left foot.  He also had a very deep 
porokeratoma on his left foot.  The podiatrist opined that a 
bunionectomy and correction of the contracted lesser toes would 
reduce some of the pressure that forms on his calluses and 
suggested that inserts should be worn to better take pressure off 
the Veteran's foot. 

In November 2001, the Veteran was afforded a VA feet examination, 
and the examiner did note the private podiatrist's September 2001 
statement.  On examination, the Veteran walked slowly, as if his 
feet were painful.  The examiner noted bunions, dystrophic 
toenails, and two plantar warts on his left foot, and one on the 
sole of his right foot.  The examiner noted that there were no 
calluses.  He also noted that he did "not have the slightest 
idea of what a clavus or porokeratoma" were, but that "if [he] 
saw any calluses or clavi, they would have no relationship to any 
of the other feet disorders."  The Veteran was diagnosed with 
plantar warts of both feet.

In an October 2003 statement, S.F.Q., D.P.M., reported having 
treated the Veteran since 1997 for severe and painful Tylomas.  
It was noted that the Veteran had had excisions of plantar 
lesions at the submetarsal 2 of the left foot and the submetarsal 
1 and 5 of the right foot.  The physician noted that ambulation 
increased the frequency of the intractable plantar keratosis-to 
the point that if the Veteran was not seen monthly, the lesions 
became unbearable.  The Veteran was able to ambulate with a cane 
to reduce pressure on the plantar lesions.  The physician noted 
that the Veteran would eventually need surgical intervention.  

SSA records and private treatment records contained in the claims 
file show that the Veteran has chronic neuropathic pain in his 
left hip, groin, and leg and needs the use of a cane because of 
this neurologic disability.

In December 2004, the Veteran was afforded a VA feet examination; 
the claims file was not available; however, the Veteran brought 
some SSA records with him.  The Veteran noted he stopped working 
in 1995 due to left groin pain, resulting from nerve entrapment 
following hernia surgery, which limited his walking to only about 
one block because of the pain.  He also reported pain down the 
left leg and numbness of the feet.  He used a cane in his right 
hand at the examination, but his gait was noted to be normal.  

In September 2007, the Board remanded the claim, in part, so that 
the Veteran could be afforded a VA examination in accordance with 
the pertinent rating criteria for evaluation of the condition.  

The Veteran was afforded a VA skin examination in April 2008; the 
claims file was available and reviewed in conjunction with the 
examination.  His predominant complaint was pain, which worsened 
over time from walking.  Treatment has been the trimming of 
calluses every month or so and the use of mole skin.  Percentage 
of exposed areas is less than five percent, and percentage of 
entire body affected is less than five percent.  There was no 
scarring or disfigurement.  

Examination revealed dime sized calluses at the base of the 
metatarsal and phalangeal heads on the soles of both feet.  The 
left foot the calluses were at the base of the second and fifth 
toes, and on the right foot at the base of the fifth toe.  The 
calluses were exquisitely painful to touch.  The diagnosis was 
painful calluses of both feet.  The examiner noted that the 
Veteran could not continue his work as a laborer secondary to his 
feet because he could not stand for more than five to ten minutes 
and could only ambulate with a walker.  His activities of daily 
living were also impacted by his limited ambulation. 

In August 2008, the Board remanded the claim, in part so that SSA 
records could be obtained and the Veteran could be afforded 
another VA examination.

A SSA initial evaluation from June 1995 noted the Veteran had a 
history of bilateral foot surgery without complications.  Records 
of this reported surgery were not contained in the SSA records.

The SSA disability decision from July 1998 noted that the Veteran 
testified that he was in constant pain, and could not sit, stand 
or walk for more than 15 to 20 minutes at a time and he could not 
lift more than five to ten pounds (this statement was in regards 
to his neurological groin pain).  He also reported he had 
consistently used a cane since May 1995 when he stopped working.  
The SSA Administrative Law Judge noted that though he testified 
he could not walk or stand without a cane, his treating physician 
noted in 1997 that the Veteran only used the cane from time to 
time, he had a normal gait, was able to heel and tow walk without 
difficulty and could do three consecutive squats without 
symptoms.  

In November 2008, the Veteran was afforded a VA feet examination; 
the claims file was available and reviewed in conjunction with 
the examination.  The Veteran brought operative reports to the VA 
examination.  The Veteran stated he stopped working ten years 
prior due to his left femoral nerve entrapment.  He complained of 
constant pain in both feet, especially over the calluses on each 
foot.  The pain increased with standing.  He reported numbness 
and tingling of both feet.  He had corrective shoe inserts in 
both shoes and used them all the time with some modest decrease 
in pain.  The Veteran also reported a history of heavy alcohol 
use.  

On physical examination the Veteran used a quad cane for balance, 
and did not actually bear any weight on the cane.  The examiner 
noted that the balance problems stemmed from the peripheral 
neuropathy.  The Veteran had a 1 3/4 inch long scar on the dorsum 
of the right foot over the second metatarsal.  This is a scar 
from surgery done in September 2006 for the excision of bone 
spurs on toes one and two on the right foot.  The Veteran was 
noted to have obvious hallux valgus and diffuse hyperpigmentation 
and scaling of the skin on both feet consistent with chronic 
dermatophyte infection.  There was dermatophytosis of multiple 
toenails.  There was a ? inch callus on the right plantar surface 
under the distal fifth metatarsal head.  There was a similar 
callus (1/4 inch) under the left fifth metatarsal head, and a 1/2 
inch callus on the left foot under the distal second metatarsal 
head.  All of the calluses were quite painful to palpation.  
There was no edema, weakness, or instability.  There was diffuse 
tenderness to palpation of each foot, and some pain associated 
with touching the feet with passive manipulation of each foot.  
The Veteran was able to stand without assistance, balance without 
assistance, and was able to bend over to gather his papers at the 
end of the examination.  There were no abnormal weightbearing 
patterns on the sneakers, and his shoe inserts were present 
bilaterally.  He had decreased sensation to light touch extending 
to the level midway between the ankle and knee bilaterally.  The 
examiner opined that this loss of sensation was due to the 
Veteran's peripheral neuropathy, related to his alcohol abuse 
history.  The diagnosis was painful calluses, right and left 
plantar surface of the feet, bilateral hallux valgus, and 
peripheral neuropathy.  

The examiner opined that the Veteran would be able to work in a 
sedentary type job.  He noted that the Veteran reported being 
able to walk up to once around the block where he lives, though 
with increased pain.  He reported standing more than 15 minutes 
would produce pain.  He also stated that the calluses on the 
soles of the Veteran's feet would markedly interfere with his 
ability to engage in his previous type of employment.  (Emphasis 
added).

In May 2009, the Board remanded the claim, with directives for an 
additional VA examination and for the RO to review the claim both 
on the merits and to determine whether an extraschedular rating 
was warranted.

A June 2009 letter from the Veteran's podiatrist, M.R.G., D.P.M. 
noted that the Veteran had lesions on the plantar aspect of the 
2nd metatarsal left foot and 5th metatarsal right foot, which 
were very painful with palpation.  The Veteran was noted to 
ambulate with a cane, and be unable to stand for long periods of 
time.  The lesions were raised and very painful to light touch, 
but without infection.  The physician also reported the presence 
of a chronic wound on the medial left leg secondary to venous 
hypertension and peripheral vascular disease.  The physician 
stated that standing would cause the leg to swell and put undue 
pressure on his ankle, causing him severe pain as well as 
delaying closure of the wound.  Dr. M.R.G. found that the Veteran 
had a "difficult time standing and ambulating without a cane and 
most likely will have long-term disability to his feet secondary 
to the plantar lesions."

In July 2009, the AMC requested that the Veteran supply names, 
addresses, and dates of treatment provided from all medical 
caregivers, so that additional medical evidence could be obtained 
regarding treatment of his feet disabilities.  The Veteran did 
not respond to this request. 

In August 2009, the Veteran was again afforded a VA feet 
examination; the claims file was available and reviewed in 
conjunction with the examination.  He complained of bilateral 
foot pain while at rest, standing and while walking, but no 
weakness or fatigability.  Plantar warts were trimmed back by a 
podiatrist on a regular basis, which somewhat helped with the 
pain.  He reported being able to stand for up to 11/2 hours and 
being able to walk only four blocks.  He used a cane but the 
examiner noted that it was not clear whether it was for his feet 
or for some of his other conditions which include neuropathic 
pain in his groin and thigh.  At this examination, the Veteran 
was not wearing any corrective shoes or shoe inserts or braces.  
He provided a work history of working for the U.S. Postal Service 
from 1979 to 1988, not working between 1989 and 1991 due to 
alcoholism, working as a custodian from 1991 to 1995, and 
becoming too disabled to work due to nerve entrapment in 1995.

On physical examination, the Veteran had a normal posture and 
gait.  He had thick calluses on the dorsum of both feet; one at 
the base of the right fifth metatarsal and at the base of the 
left second metatarsal.  Both calluses were tender.  There was 
scaling on the sides and bottom of both feet and thickened 
mycotic toenails.  He had bilateral hallus valgus and decreased 
sensation to light touch on the right foot to the calf.  He was 
wearing an Unna boot on his left leg which goes from the bottom 
of his patella to his metatarsal arch.  The Veteran stated this 
treatment was for ulceration on the right leg above the ankle.  
He had no abnormal weight bearing, unusual shoe wear or other 
breakdowns.  The diagnosis was bilateral foot calluses, 
neuropathic pain in the legs and feet including groin pain, and 
peripheral vascular disease.

The examiner stated that he did not believe the Veteran's 
condition had worsened from his prior examinations, and that his 
condition appeared to be stable from the examination nine months 
prior.  He opined that the calluses were not as least as likely 
interfering with employment.

In clarification, in December 2009, the examiner stated she was 
not able to say why her opinion differed from Dr. M.R.G.'s 
opinion, because the physician's treatment records were not 
available.  She also stated that the Veteran's functional 
impairment would not prevent him from finding sedentary 
employment, and that his feet moderately interfere with his 
ability to work.  She also opined that main factor to the 
Veteran's working was his groin pain secondary to entrapment of 
the lateral femoral cutaneous nerve of the left thigh; a 
secondary factor was his peripheral neuropathy, and the final and 
least likely factor affecting employment was his foot condition 
(which included calluses and hallux valgus).

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  See Layno 
v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995).  The Board finds that the Veteran is competent 
to report the symptoms associated with his bilateral calluses and 
clavus.

Competency of evidence, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  See also 
Buchanan, supra (The Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  If the Board concludes that 
the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's ability 
to prove his claim of entitlement to disability benefits based on 
that competent lay evidence.)  Here, the Board finds that the 
Veteran is not credible in reporting his symptoms.  In December 
2004, he reported he could only walk one block, by April 2008 he 
could only stand for five to ten minutes, by November 2008 he 
reported he could walk "once around the block" and stand for 15 
minutes, and by August 2009 he stated he could stand for an hour 
and a half and walk up to four blocks.  SSA records show accounts 
of him testifying he was unable to do self care (including 
laundry, shopping and carrying groceries), but then reporting to 
a physician that he was able to do these same activities of daily 
living without assistance.  Additionally, he reported to the 
April 2008 examiner that he could only ambulate with the 
assistance of a walker; however, the November 2008 examiner noted 
that he used a quad cane for balance and not for weightbearing 
(indicating the cane was used to help with his neurological 
disabilities).  In sum, after a review of the different statement 
the Veteran has made to treating physicians, VA examiners, and 
the SSA, the Board finds that the Veteran's descriptions of the 
severity of his symptoms are not credible.  

The Veteran's feet disabilities are currently evaluated as 10 
percent disabling.  As there is no diagnostic code that 
specifically relates to the Veteran service connected bilateral 
calluses and clavus, several diagnostic codes were consulted to 
determine if an higher evaluation was warranted.  The Board finds 
that a rating in excess of 10 percent is not warranted throughout 
the entire claims period.

The Board also points out that the Veteran has been rated at 10 
percent since December 1971, and that his rating is therefore 
protected.

Diagnostic Code (DC) 7819, for benign skin neoplasms, directs 
rating criteria to DCs 7800, 7801, 7802, 7803, 7804, or 7805 (for 
scars), or based on impairment of function.  The Veteran does not 
warrant a rating under DCs 7800, 7801, or 7802 because his 
calluses are limited to his feet, and do not exceed an area of 6 
square inches.  DCs 7803 and 7804 (for scars that are superficial 
and unstable, or superficial and painful on examination, 
respectively) do not provide for a rating in excess of ten 
percent.  DC 7806 does not provide for an increased rating as the 
condition does not cover 20 to 40 percent of the Veteran's entire 
body or 20 to 40 percent of exposed areas, and he is not on 
corticosteroids or other immunosuppressive medication due to his 
calluses and clavus.  DC 7805 directs for scars to be rated based 
on limitation of function.  

Diagnostic Codes associated with the foot (DC 5276-5283) are 
associated with specific foot disabilities.  While it has been 
repeatedly noted that the Veteran has hallux valgus, he is 
service connected for calluses and clavus (corns).  DC 5284, for 
other injuries to the foot, allows for a 30 percent rating for 
severe injuries, and a 20 percent for moderately severe injuries 
to the foot.  While the Board believes that the Veteran's 
calluses and corns cause pain on ambulation, the Veteran is noted 
to be able to walk up to four blocks, stand for up to an hour and 
a half, and was repeatedly noted to have a normal gait.  
Additionally, he does not need a cane for support when walking, 
but for balance difficulties caused by a nonservice-connected 
disability.  The Board notes that while private physician M.R.G. 
remarked that the Veteran would have long-term disability due to 
his plantar lesions, the Veteran did not provide releases so that 
treatment records could be obtained from this physician, and the 
Board has already determined that the Veteran is not credible in 
reporting his symptoms.  As such, the Board finds that the 
severity of his disability is most adequately represented as 
moderate, and that an increased rating under DC 5284 is not 
warranted.  

The Board has considered additional staged ratings under Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they are 
not warranted.  Though the Veteran's symptoms appeared to have 
decreased between his 2004 and 2009 examinations, there is no 
evidence which would provide for an additional staged rating 
within this time period, and the Veteran's 10 percent rating is 
protected.  Since the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine is not applicable.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  In this case, there are no exceptional or unusual 
factors with regard to the Veteran's feet disabilities.  The 
threshold factor for extraschedular consideration is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
disabilities had to be rated analogous, and several different DCs 
were consulted, and provided a range of rating criteria, which in 
combination reasonably described his disability levels and 
symptomatology and provide for higher ratings.  The Veteran has 
noted though his representative that he is unable to work, in 
part due to his feet disability.  A claim for TDIU is being 
referred to the RO.  Thus, his disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Referral for extraschedular consideration is not 
warranted

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d. 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Entitlement to a rating in excess of 10 percent for calluses and 
clavus on the soles of the feet is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


